Case 2:19-cv-01489-RSM Document 1-4 Filed 09/16/19 Page 1 of 4

 

King Abdul Mumin El
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT
for the

WESTERN DISTRICT OF WASHINGTON

Joseph Stanley Pigott a.k.a King Abdul Mumin El,
Morocco

osh® CV P1499KM

 

Plaintiffs) PLAINTIFF KING ABDUL MUMIN EL'S
MOTION FOR PRELIMINARY INJUNCTION,
v. DEPORTATION AND EXPEDITED DISCOVERY
(FRCP 26 (d))
Heather Winslow Barr, David P. Tracy

(Individual Jointly & Severally) LAW OFFICES

OF DAVID P. TRACY & ZOTTMAN, Sarah mmnnaFll€D — ____ ENTERED

Hudson (Individual Jointly & Severally) d.b.a. ~~ LODGED one RECEIVED

KING COUNTY SUPERIOR COURT BAILIFF,

Attorney Kristin Richardson (Individual, Jointly & SEP 16 2019 SP

Severally) d.b.a. KING COUNTY SUPERIOR cLerk Ue Betts

COURT Judge, Attorney Kathryn D. Fields py WESTERN DISTRICT OF VINSHNGTON

(Individual, Jointly & Severally) d.b.a. KING peruny

COUNTY SUPERIOR COURT Judge, KING
COUNTY SUPERIOR COURT, STATE OF
WASHINGTON, et al.,

Defendant(s).

MOTION FOR PRELIMINARY

COMES NOW, Plaintiff, King Abdul Mumin El, makes and moves the Court, for an Order for

Preliminary Injunction, Deportation and Expedited Discovery, on the Grounds of Fraud, Treason and
Case 2:19-cv-01489-RSM Document 1-4 Filed 09/16/19 Page 2 of 4

states as follows:
I. RELIEF REQUESTED

1. That Plaintiff Demands a Preliminary Injunction for the legal KING COUNTY Superior Court

Order denying me my right to appeal that was signed, by Kristin Richardson, on 9/6/2018.

2. That Plaintiff Demands a Expedited Discovery of the Defendants information they are going to

use as a defense.
3. That Plaintiff Demands a Deportation of all Defendants, except for Heather Winslow Barr.
II. STATEMENT OF FACTS

4. That this MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED
DISCOVERY is supported by the information in the Complaint and Request for Injunction

and supporting Declaration of King Abdul Mumin El.

5. (1) That King Abdul Mumin E1 is likely to succeed on the merits of his claims; (2) That
King Abdul Mumin E] is likely to suffer irreparable harm without preliminary relief; (3) the
balance of equities between the parties support an injunction; and (4) the injunction is in the
public interest, because I have seen many innocent people locked up in prison, by illegal

means made, by attorneys that defrauded many people out of their freedom.

a.k.a. Kin: fe Mumin El
Private U.S. Attorney General
604 So. 162" St.
Burien, Washington 98148
Dated: 9/16/2019 PH. 206-566-1640

at Ate nie
Alpes Sade Ladies Al Duane /
Case 2:19-cv-01489-RSM Document 1-4 Filed 09/16/19 Page 3 of 4

 

King Abdul Mumin El
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT

for the

WESTERN DISTRICT OF WASHINGTON

Joseph Stanley Pigott a.k.a King Abdul Mumin El,
Morocco

 

 

a PLAINTIFF KING ABDUL MUMIN EL'S
MOTION FOR PRELIMINARY INJUNCTION,
v. DEPORTATION AND EXPEDITED DISCOVERY
(FRCP 26 (d))
Heather Winslow Barr, David P. Tracy

(Individual Jointly & Severally) LAW OFFICES

OF DAVID P. TRACY & ZOTTMAN, Sarah wwe PILED = ENTERED

Hudson (Individual Jointly & Severally) d.b.a. v————LODGED = ___RECEIVED

KING COUNTY SUPERIOR COURT BAILIFF,

Attorney Kristin Richardson (Individual, Jointly & SEP 16 2019 SP

Severally) d.b.a. KING COUNTY SUPERIOR ceri At Sarit

COURT Judge, Attorney Kathryn D. Fields ay WESTERN DISTRICT GF WASoRGTON

(Individual, Jointly & Severally) d.b.a. KING PESUTY

COUNTY SUPERIOR COURT Judge, KING
COUNTY SUPERIOR COURT, STATE OF
WASHINGTON, et al.,

Defendant(s).
MOTION FOR PRELIMINARY

COMES NOW, Plaintiff, King Abdul Mumin El, makes and moves the Court, for an Order for

Preliminary Injunction, Deportation and Expedited Discovery, on the Grounds of Fraud, Treason and
Case 2:19-cv-01489-RSM Document 1-4 Filed 09/16/19 Page 4 of 4

states as follows:
I, RELIEF REQUESTED

1. That Plaintiff Demands a Preliminary Injunction for the Illegal KING COUNTY Superior Court

Order denying me my right to appeal that was signed, by Kristin Richardson, on 9/6/2018.

2. That Plaintiff Demands a Expedited Discovery of the Defendants information they are going to

use as a defense.
3. That Plaintiff Demands a Deportation of all Defendants, except for Heather Winslow Barr.
Il. STATEMENT OF FACTS

4. That this MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED
DISCOVERY is supported by the information in the Complaint and Request for Injunction

and supporting Declaration of King Abdul Mumin El.

5. (1) That King Abdul Mumin E1 is likely to succeed on the merits of his claims; (2) That
King Abdul Mumin E1 is likely to suffer irreparable harm without preliminary relief; (3) the
balance of equities between the parties support an injunction; and (4) the injunction is in the
public interest, because I have seen many innocent people locked up in prison, by illegal

means made, by attorneys that defrauded many people out of their freedom.

f-lpa4 | asf g Ped aka: fel ll Hive al
pay S. Pigo oe k.a, Kind’ Abdul Mumin El
Private U.S. Attorney General
604 So. 162" St.
Burien, Washington 98148
Dated: 9/16/2019 PH. 206-566-1640
